     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.422 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    BERNARDO BUCHSBAUM,                                 Case No. 20-cv-00706-BAS-AGS
      individually and on behalf of all others
12                                                        ORDER:
      similar situated,
13
                                       Plaintiff,         (1) GRANTING DEFENDANT’S
14                                                            MOTION TO COMPEL
            v.
15                                                            ARBITRATION (ECF No. 18);
      DIGITAL INTELLIGENCE SYSTEMS,
16    LLC,                                                (2) STAYING CASE; AND
17                                   Defendant.
                                                          (3) ADMINISTRATIVELY
18                                                            CLOSING ACTION
19
20          Presently before the Court is Defendant Digital Intelligence Systems, LLC’s motion
21    to compel arbitration. (ECF No. 18.) Plaintiff Bernardo Buchsbaum opposes. (ECF No.
22    23.) The Court finds this motion suitable for determination on the papers submitted and
23    without oral argument. See Fed. R. Civ. P. 78(b); Civ. L.R. 7.1(d)(1). For the following
24    reasons, the Court GRANTS Defendant’s motion to compel arbitration.
25    I.    BACKGROUND
26          Defendant “provides temporary staffing and Information Technology (‘IT’)
27    consulting services to companies.” (Compl. ¶ 2, ECF No. 1-7.) Plaintiff worked for
28    Defendant as a Technical Recruiter “from approximately August 2018 until June 2019” as

                                                    -1-
                                                                                         20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.423 Page 2 of 17



 1    “an hourly, non-exempt employee.” (Id. ¶ 13; see also Buchsbaum Decl. ¶ 2, ECF No. 23-
 2    2.) In doing so, Plaintiff supported one of Defendant’s clients, T-Mobile USA, Inc. (See
 3    Compl. ¶¶ 15, 22(b).) As a condition of his employment with Defendant, Plaintiff signed
 4    an Employee Arbitration Agreement on August 13, 2018.                 (Buchsbaum Decl. ¶¶ 3–4.)
 5    The Arbitration Agreement provides:
 6           Employee agrees that any controversy or claim arising out of, or relating to,
             Employee’s employment relationship with [Defendant] or the termination of
 7
             that relationship, must be submitted for non-binding mediation before a third-
 8           party neutral and, if necessary, for final and binding resolution by a private
             and impartial arbitrator, to be jointly selected by Employee and [Defendant].
 9
10    (Arbitration Agreement § 1, Duckwitz Decl. ¶ 2, Ex. 1, ECF No. 18-1.) Further, the
11    Arbitration Agreement contains a class action waiver:
12           Any claim must be brought in the respective party’s individual capacity, and
             not as a plaintiff or class member in any purported class, collective,
13
             representative, multiple plaintiffs, or similar proceeding (“Class Action”).
14           The parties expressly waive any ability to maintain any Class Action in any
             forum . . . . The parties understand that they are waiving their right to litigate
15
             through a court to have a judge or jury decide their case, and to be a party to
16           a class, collective, or representative action.
17    (Id. § 3.)
18           On March 4, 2020, Plaintiff filed this action in San Diego County Superior Court.
19    (Compl. 1.) He brings various putative class claims against Defendant for wage and hour
20    violations under California state law, including claims regarding overtime compensation
21    and meal and rest breaks.1 (Id. ¶¶ 31–75.) Defendant answered the Complaint on April 9,
22    2020. (Answer, ECF No. 1-3.) The Answer does not mention arbitration. (See id. ¶¶ 1–
23    17.)
24           On April 13, 2020, Defendant removed this action under the Class Action Fairness
25    Act. (Notice of Removal ¶ 4.) Like its Answer, Defendant’s Notice of Removal does not
26    mention arbitration. (See id. ¶¶ 1–10.)
27
             1
                Plaintiff also sued T-Mobile, but Plaintiff and T-Mobile jointly stipulated to the company’s
28    dismissal on June 4, 2020. (ECF Nos. 17, 19.)

                                                      -2-
                                                                                                    20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.424 Page 3 of 17



 1           On June 8, 2020, Defendant filed this motion raising arbitration for the first time.
 2    (Mot., ECF No. 18.) In a declaration accompanying the motion, Defendant’s counsel states
 3    she received Plaintiff’s personnel records from Defendant around May 14, 2020. (Kearns
 4    Decl. ¶ 2, ECF No. 18-2.) Before then, counsel believed Plaintiff had signed an arbitration
 5    agreement with T-Mobile, but not Defendant. (Id.) Defendant’s counsel thus first
 6    confirmed Plaintiff had electronically signed the Arbitration Agreement and then brought
 7    this motion after conferring with Plaintiff’s counsel. (Id. ¶ 3.) The motion is fully briefed.
 8    (Opp’n, ECF No. 23; Reply, ECF No. 24.)
 9    II.    LEGAL STANDARD
10           The Federal Arbitration Act (“FAA”) makes agreements to arbitrate “valid,
11    irrevocable, and enforceable.” 9 U.S.C. § 2. The FAA permits a “party aggrieved by the
12    alleged failure, neglect, or refusal of another to arbitrate under a written agreement
13    for arbitration [to] petition any United States District Court . . . for an order directing that
14    . . . arbitration proceed in the manner provided for in [the arbitration] agreement.” Id. § 4.
15    Upon a showing that a party has failed to comply with a valid arbitration agreement, the
16    district court must issue an order compelling arbitration. Id. “A party seeking to
17    compel arbitration has the burden under the FAA to show (1) the existence of a valid,
18    written agreement to arbitrate; and, if it exists, (2) that the agreement to arbitrate
19    encompasses the dispute at issue.” Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320,
20    1323 (9th Cir. 2015).
21    III.   ANALYSIS
22           There is no question in this case that an agreement to arbitrate exists. And the
23    Arbitration Agreement’s broad terms encompass Plaintiff’s wage and hour claims.
24    (Arbitration Agreement §§ 1, 3.) Plaintiff, rather, contests enforcement of the Arbitration
25    Agreement on two grounds. First, Plaintiff argues Defendant waived its right to seek
26    arbitration. (Opp’n 10:5–12:28.) Second, Plaintiff argues the Arbitration Agreement is
27    unconscionable. (Id. 13:1–21:4.) The Court will consider each ground in turn.
28

                                                    -3-
                                                                                              20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.425 Page 4 of 17



 1          A.     Waiver
 2          Plaintiff argues Defendant waived its right to seek arbitration because Defendant
 3    delayed in bringing this motion, acted inconsistently with its right to arbitration, and
 4    prejudiced Plaintiff through its lackadaisical conduct. (Opp’n 10:19–12:28.) A party
 5    seeking to prove waiver must demonstrate: “(1) knowledge of an existing right to compel
 6    arbitration; (2) intentional acts inconsistent with that existing right; and (3) prejudice to the
 7    person opposing arbitration from such inconsistent acts.” Newirth by & through Newirth
 8    v. Aegis Senior Comtys., LLC, 931 F.3d 935, 940 (9th Cir. 2019) (citing Fisher v. A.G.
 9    Becker Paribas Inc., 791 F.2d 691, 694 (9th Cir. 1986)). Because waiver of a contractual
10    right to arbitration is not favored, “any party arguing waiver of arbitration bears a heavy
11    burden of proof.” Fisher, 791 F.2d at 694.
12          Plaintiff demonstrates the first requirement for waiver but not the other two. On the
13    first requirement, the Court agrees that Defendant had knowledge of the right to arbitrate.
14    Defendant drafted the Arbitration Agreement. And the agreement was kept in Defendant’s
15    personnel records where it was retrieved by Defendant’s Human Resources Director.
16    (Duckwitz Decl. ¶¶ 2–3.) Therefore, although Defendant’s counsel may have been
17    unaware of the Arbitration Agreement for several months, Defendant itself had
18    “knowledge of an existing right to compel arbitration.” See Newirth, 931 F.3d at 940.
19          Advancing to the second requirement, Plaintiff does not show Defendant took
20    “intentional acts inconsistent with” its existing right to arbitrate. See Newirth, 931 F.3d at
21    940. “There is no concrete test to determine whether a party has engaged in acts that are
22    inconsistent with its right to arbitrate.” Martin v. Yasuda, 829 F.3d 1118, 1125 (9th Cir.
23    2016). Instead, courts consider whether the totality of the defendant’s actions “indicate a
24    conscious decision . . . to seek judicial judgment on the merits of [the] arbitrable claims,
25    which would be inconsistent with a right to arbitrate.” Id. In other words, “a party acts
26    inconsistently with exercising the right to arbitrate when it (1) makes an intentional
27    decision not to move to compel arbitration and (2) actively litigates the merits of a case for
28

                                                    -4-
                                                                                               20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.426 Page 5 of 17



 1    a prolonged period of time in order to take advantage of being in court.” Newirth, 931 F.3d
 2    935 at 941.
 3           Considering the case law, this second element is not met. Defendant moved to
 4    compel arbitration a little over three months after Plaintiff filed this action in state court.
 5    This delay does not support a finding of waiver. See, e.g., Chartwell Staffing Servs. Inc. v.
 6    Atl. Sols. Grp. Inc., No. 8:19-cv-00642-JLS-JDE, 2020 WL 620294, at *9 (C.D. Cal. Jan.
 7    9, 2020) (finding a three-month delay in filing a motion to compel arbitration “wholly
 8    insufficient to support a finding of waiver” and noting that when finding waiver, “the Ninth
 9    Circuit identified delays ranging from nine to eighteen months” (citing Kelly v. Pub. Util.
10    Dist. No. 2 of Grant Cty., 552 F. App’x 663, 664 (9th Cir. 2014))). 2
11           That said, Plaintiff points to Defendant’s failure to mention arbitration in its Answer
12    and Notice of Removal. (Opp’n 11:8–19.) Plaintiff states Defendant similarly did not raise
13    the prospect of arbitration at the parties’ Rule 26(f) conference. (Id. 11:20–12:4.) This
14    conduct favors Plaintiff’s waiver claim, but it is not enough. Plaintiff bears a “heavy
15    burden” in demonstrating waiver, and the totality of Defendant’s actions do not rise to a
16    “conscious decision . . . to seek judicial judgment on the merits of [the] arbitrable claims.”
17    See Martin, 829 F.3d at 1124–25. Although Defendant may have failed to plead its right
18    to arbitrate, Defendant has not pursued a decision on the merits in this case before moving
19    to compel arbitration. See id. at 1125–26 (collecting cases). Nor has there been any
20    meaningful litigation or significant discovery. (See ECF Nos. 1 to 17.) Therefore, Plaintiff
21    does not show the second element for waiver is satisfied. Cf. Martin, 829 F.3d at 1126
22    (upholding a waiver determination where defendants “spent seventeen months litigating
23    the case,” including by “filing a motion to dismiss on a key merits issue” and engaging in
24    discovery).
25
26
27           2
               See also Martin, 829 F.3d at 1126 (seventeen months); Van Ness Townhouses v. Mar Indus.
28    Corp., 862 F.2d 754, 759 (9th Cir. 1988) (two years); Plows v. Rockwell Collins, Inc., 812 F. Supp. 2d
      1063, 1068 (C.D. Cal. 2011) (thirteen months).

                                                      -5-
                                                                                                   20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.427 Page 6 of 17



 1          In the same vein, Plaintiff does not satisfy the final waiver element: prejudice. “To
 2    prove prejudice, plaintiffs must show more than ‘self-inflicted’ wounds that they incurred
 3    as a direct result of suing in [] court contrary to the provisions of an arbitration agreement.”
 4    See Martin, 829 F.3d at 1126. Indeed, prejudice results only “[w]hen a party has expended
 5    considerable time and money due to the opposing party’s failure to timely move for
 6    arbitration and is then deprived of the benefits for which it has paid by a belated motion to
 7    compel.” Id. at 1127.
 8          Plaintiff argues prejudice exists because his counsel was “only notified of the
 9    Arbitration Agreement and of Defendant’s intent to compel arbitration just a few days prior
10    to the Parties’ submission of the Joint Discovery Plan and the ENE Statement on May 27,
11    2020.” (Opp’n 12:13–21.) And his counsel “has already spent time and incurred resources
12    drafting and preparing discovery, as well as preparing for the ENE prior to being informed
13    by Defendant’s counsel about the Arbitration Agreement, which could have been avoided
14    had Plaintiff been informed of the Arbitration Agreement at the outset.” (Id. 12:13–21.)
15    This is not a strong showing on the prejudice element. Plaintiff may have expended some
16    time and effort on this case, but not “considerable time and money” that would support a
17    waiver finding. See Martin, 829 F.3d at 1127. Nor does Plaintiff show another type of
18    actionable prejudice, such as him being forced to “relitigate a key legal issue” in arbitration
19    upon which the Court had already ruled in his favor. See id. at 1128 (noting the prejudice
20    factor is routinely dispositive where arbitration means “the defendants got a mulligan on a
21    legal issue [they] chose to litigate in court and lost”).
22          Accordingly, Plaintiff does not meet his “heavy burden of proof” to demonstrate
23    Defendant waived its right to arbitration. See Fisher, 791 F.2d at 694. Therefore, the Court
24    is unmoved by his waiver argument.
25          B.     Unconscionability
26          Plaintiff next argues the Arbitration Agreement is unconscionable and cannot be
27    enforced. (Opp’n 12:1–21:4.) “Like other contracts, arbitration agreements can be
28    invalidated for fraud, duress, or unconscionability.” Chavarria v. Ralphs Grocery Co., 733

                                                    -6-
                                                                                              20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.428 Page 7 of 17



 1    F.3d 916, 921 (9th Cir. 2013). As the party asserting unconscionability, Plaintiff bears the
 2    burden of proving the defense. Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1023 (9th Cir.
 3    2016) (citing Sanchez v. Valencia Holding Co., LLC, 61 Cal. 4th 899, 911 (2015)). “Under
 4    California law, a contract must be both procedurally and substantively unconscionable to
 5    be rendered invalid.”3 Chavarria, 733 F.3d at 922 (citing Armendariz v. Found. Health
 6    Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000)).                            The court analyzes
 7    “unconscionability on a sliding scale, so that the more substantively one-sided the contract
 8    term, the less evidence of procedural unconscionability is required to conclude that the
 9    term is unenforceable, and vice versa.” Davis v. Kozak, 53 Cal. App. 5th 897, 905 (2020).
10                   1.     Procedural Unconscionability
11           “The procedural element of the unconscionability analysis concerns the manner in
12    which the contract was negotiated and the circumstances of the parties at that time.” Gatton
13    v. T-Mobile USA, Inc., 152 Cal. App. 4th 571, 581 (2007) (citing Kinney v. United
14    HealthCare Servs., Inc., 70 Cal. App. 4th 1322, 1329 (1999)). “The element focuses on
15    oppression or surprise.” Id. (citing Armendariz, 24 Cal. 4th at 114). “Oppression arises
16    from an inequality of bargaining power that results in no real negotiation and an absence
17    of meaningful choice.” Id. (citing Flores v. Transam. HomeFirst, Inc., 93 Cal. App. 4th
18    846, 853 (2001)). “Surprise is defined as ‘the extent to which the supposedly agreed-upon
19    terms of the bargain are hidden in the prolix printed form drafted by the party seeking to
20    enforce the disputed terms.’” Id. (quoting Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519,
21    1532 (1997)). “The procedural element of an unconscionable contract generally takes the
22    form of a contract of adhesion, which, imposed and drafted by the party of superior
23    bargaining strength, relegates to the subscribing party only the opportunity to adhere to the
24
25           3
                 The Arbitration Agreement contains a Virginia choice of law clause, but both parties cite to
26    California law for their unconscionability analysis. (Mot. 6:22–8:5; Opp’n 13:1–22:4.) Regardless, in
      light of the Court’s discussion below, the Court is persuaded that California’s choice of law framework
27    would lead to the application of California law to this dispute. See Ruiz v. Affinity Logistics Corp., 667
      F.3d 1318, 1323 (9th Cir. 2012) (explaining the steps of California’s framework, including consideration
28    of whether the chosen state’s law is contrary to a fundamental policy of California).

                                                        -7-
                                                                                                       20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.429 Page 8 of 17



 1    contract or reject it.” Little v. Auto Stiegler, Inc., 29 Cal. 4th 1064, 1071 (2003) (citation
 2    omitted).
 3          Plaintiff argues the Arbitration Agreement is procedurally unconscionable because
 4    it was “mandatorily imposed on Plaintiff as a take-it-or-leave-it condition of employment.”
 5    (Opp’n 14:14–16; see also Buchsbaum Decl. ¶ 2.) Further, “there is nothing in the
 6    Agreement itself to indicate that Plaintiff was even given the opportunity to opt-out of the
 7    Agreement.” (Opp’n 14:20–22.) Defendant does not contend otherwise.
 8          The Court agrees that there is some procedural unconscionability. “It is well settled
 9    that adhesion contracts in the employment context, that is, those contracts offered to
10    employees on a take-it-or-leave-it basis, typically contain some aspects of procedural
11    unconscionability.” Serpa v. Cal. Sur. Investigations, Inc., 215 Cal. App. 4th 695, 704
12    (2013); accord Conyer v. Hula Media Servs., LLC, 53 Cal. App. 5th 1189, 1198 (2020).
13    Those typical aspects of procedural unconscionability exist here: Plaintiff was offered a
14    take-it-or-leave-it arbitration agreement as a condition of employment, and the unequal
15    bargaining power between Plaintiff and Defendant is “reasonably apparent from the
16    parties’ relationship.” See Davis, 53 Cal. App. 5th at 907. Afterall, “few employees are in
17    a position to refuse a job because of an arbitration requirement.” Armendariz, 24 Cal. 4th
18    at 115.
19          That    said,   “adhesion   establishes   only    a   ‘low’   degree   of   procedural
20    unconscionability.” Davis, 53 Cal. App. 5th at 907 (quoting Serpa, 215 Cal. App. 4th at
21    704). And this case is missing the type of conduct that shows a high degree of procedural
22    unconscionability. For example, Plaintiff does not claim he was “lied to, placed under
23    duress, or otherwise manipulated into signing the arbitration agreement.” See Baltazar v.
24    Forever 21, Inc., 62 Cal. 4th 1237, 1245 (2016); see also Carlson v. Home Team Pest Def.,
25    Inc., 239 Cal. App. 4th 619, 640 (2015) (noting the employee “was threatened with
26    withdrawal of the job offer and faced with the potential of an impecunious future if she
27    insisted on reviewing” the arbitration rules and the employer’s dispute resolution policy).
28    Nor does this case involve an arbitration agreement that is unreasonably complex or

                                                   -8-
                                                                                            20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.430 Page 9 of 17



 1    “hidden in [a] prolix printed form.” See Gatton, 152 Cal. App. 4th at 582. The parties’
 2    contract is a standalone agreement that was signed by Plaintiff as part of his employment
 3    offer. (Buchsbaum Decl. ¶¶ 3–4.) Further, Plaintiff does not claim he lacked sufficient
 4    time to review the Arbitration Agreement before signing it. (See id.)
 5          In short, Plaintiff has demonstrated a low degree of procedural unconscionability
 6    based on the Arbitration Agreement’s adhesive nature. He must, then, demonstrate a
 7    significant degree of substantive unconscionability to succeed on his unenforceability
 8    argument. See, e.g., Serpa, 215 Cal. App. 4th at 704.
 9                 2.    Substantive Unconscionability
10          Substantive unconscionability focuses on the harshness and one-sided nature of the
11    substantive terms of the contract. A & M Produce Co. v. FMC Corp., 135 Cal. App. 3d
12    473, 486–87 (1982).     “Substantive unconscionability ‘may take various forms,’ but
13    typically is found in the employment context when the arbitration agreement is ‘one-sided’
14    in favor of the employer without sufficient justification, for example, when ‘the employee’s
15    claims against the employer, but not the employer’s claims against the employee, are
16    subject to arbitration.’” Serpa, 215 Cal. App. 4th at 703 (quoting Little, 29 Cal. 4th at
17    1071). Plaintiff claims that several parts of the Arbitration Agreement are substantively
18    unconscionable.
19                       i.     One-Sided Claim Coverage
20          Plaintiff argues the Arbitration Agreement is substantively unconscionable because
21    only he is “expressly bound to arbitrate any controversy or claim arising out of the
22    employee’s employment relationship.” (Opp’n 16:12–22.) He highlights the first section
23    of the Arbitration Agreement, which states, “Employee agrees that any controversy or
24    claim arising out of, or relating to, Employee’s employment relationship with [Defendant]
25    . . . must be submitted . . . for final and binding resolution by a private and impartial
26    arbitrator.” (Arbitration Agreement § 1.) The Arbitration Agreement then specifically
27    exempts, however, claims brought by Defendant “for injunctive or other equitable relief,
28

                                                  -9-
                                                                                          20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.431 Page 10 of 17



 1    including without limitation claims for unfair competition and the use or unauthorized
 2    disclosure of trade secrets or confidential information.” (Id. § 1(B)(iii).)
 3          Initially, the Court is unpersuaded by Plaintiff’s suggestion that the Arbitration
 4    Agreement only requires him to submit claims to arbitration. “The whole of a contract is
 5    to be taken together, so as to give effect to every part,” with “each clause helping to
 6    interpret the other.” Cal. Civ. Code § 1641. Similarly, a “lack of mutuality can be
 7    manifested as much by what the agreement does not provide as by what it does.”
 8    Armendariz, 24 Cal. 4th at 120.
 9          The core arbitration provision here provides that “Employee agrees that any
10    controversy or claim arising out of, or related to, Employee’s employment relationship”
11    will be submitted to arbitration. (Arbitration Agreement § 1 (emphasis added).) Read in
12    isolation, this clause could suggest that the employee—but not Defendant—is agreeing to
13    submit claims to arbitration. But see McManus v. CIBC World Markets Corp., 109 Cal.
14    App. 4th 76, 100 (2003) (noting arbitration language covering “‘[a]ll disputes arising out
15    of your employment’ . . . creates a mutual obligation to compel [the employer] to arbitrate
16    any claims against the employee”). The remainder of the Arbitration Agreement, however,
17    confirms that this suggestion is incorrect. For one, the contract later carves out some of
18    Defendant’s claims from arbitration, which would be unnecessary if only the employee had
19    agreed to arbitration.    (Arbitration Agreement § 1.B.)        Defendant also signed the
20    Arbitration Agreement, which is written as a bilateral contract. Further, other provisions
21    in the contract confirm that both parties have agreed to arbitrate certain disputes. (See id.
22    § 1.E.ii. (“The burden of proof at arbitration shall at all times be on the party seeking
23    relief.”); § 1.F (requiring that “[t]he aggrieved party must give written notice of any claim
24    to the other party”); § 3 (requiring that “[a]ny claim must be brought in the respective
25    party’s individual capacity”).) Thus, the Arbitration Agreement requires both parties to
26    submit certain claims to arbitration. See Kozak, 53 Cal. App. 5th at 915 (rejecting the
27    “broad contention that the entire arbitration agreement lacks mutuality because of the
28

                                                  - 10 -
                                                                                           20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.432 Page 11 of 17



 1    repeated phrasing ‘I agree’” where the agreement was drafted on company letterhead and
 2    specifically discussed what either party “must do in order to ‘initiate’ arbitration”).
 3           Plaintiff is correct, however, that the Arbitration Agreement is unfairly one-sided
 4    because it excludes Defendant’s potential claims for injunctive or equitable relief.4 “Given
 5    the disadvantages that may exist for plaintiffs arbitrating disputes, it is unfairly one-sided
 6    for an employer with superior bargaining power to impose arbitration on the employee as
 7    plaintiff but not to accept such limitations when it seeks to prosecute a claim against the
 8    employee, without at least some reasonable justification for such one-sidedness based on
 9    ‘business realities.’” Armendariz, 24 Cal. 4th at 117. Meaning, Defendant can exclude
10    from arbitration its claims “for injunctive or other equitable relief, including without
11    limitation claims for unfair competition and the use or unauthorized disclosure of trade
12    secrets or confidential information,” only if “business realities” justify this exclusion. (See
13    Arbitration Agreement § 1.B.iii.)
14           This issue is not a close call. Defendant provides no evidence regarding the
15    “business realities” that justify the one-sided carve out of Defendant’s injunctive and
16    equitable claims against employees like Plaintiff. In parallel circumstances, many courts
17    have found this type of carve out to be substantively unconscionable. 5 And given the
18    abundance of case law on this issue, the Court agrees that the carve out in Section 1.B.iii
19    of the Arbitration Agreement is substantively unconscionable.
20
21
22
             4
                California law “expressly permits parties to an arbitration to seek preliminary injunctive relief
23    during the pendency of the arbitration.” Cal. Civ. Proc. Code § 1281.8. Hence, an arbitration agreement
      is not substantively unconscionable if it parrots this authorization. Baltazar, 62 Cal. 4th at 1248. The
24    Arbitration Agreement’s carve out here is not so limited. It broadly includes claims for injunctive or
25    equitable relief—not just provisional remedies that seek to preserve the status quo during an arbitration.
              5
                See, e.g., Ferguson v. Countrywide Credit Indus., Inc., 298 F.3d 778, 784–85 (9th Cir. 2002);
26    Davis, 53 Cal. App. 5th at 917; Samaniego v. Empire Today LLC, 205 Cal. App. 4th 1138, 1148 (2012);
      Martinez v. Master Prot. Corp., 118 Cal. App. 4th 107 (2004); Mercuro v. Superior Court, 96 Cal. App.
27    4th 167 (2002); Stirlen v. Supercuts, Inc., 51 Cal. App. 4th 1519 (1997); O’Hanlon v. JPMorgan Chase
      Bank, N.A., No. CV 15-06640 DDP (PJWx), 2015 WL 5884844 (C.D. Cal. Oct. 7, 2015); McGuire v. JP
28    Morgan Chase Bank, N.A., No. C 10-00285 JW, 2010 WL 11587069 (N.D. Cal. July 8, 2010).

                                                        - 11 -
                                                                                                        20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.433 Page 12 of 17



 1                         ii.    Forum Selection and Choice of Law Provisions
 2           Plaintiff next argues that the Arbitration Agreement’s forum selection and choice of
 3    law provisions are substantively unconscionable. (Opp’n 18:19–20:18.) The Arbitration
 4    Agreement recites that Defendant’s principal place of business is in McLean, Virginia.
 5    (Arbitration Agreement 1.) Further, arbitration is to “take place in McLean, Virginia,
 6    unless an alternative location is chosen by the mutual agreement of the parties.” (Id. §
 7    1.F.i.) “In reaching a decision, the arbitrator shall apply the governing substantive law
 8    applicable to the claims, causes of action, and defenses asserted by the parties as applicable
 9    in the State of Virginia.” (Id. § 1.F.iii.)
10           To support his argument, Plaintiff points to California Labor Code section 925,
11    which provides:
12
             (a) An employer shall not require an employee who primarily resides and
13           works in California, as a condition of employment, to agree to a provision that
14           would do either of the following:

15                  (1) Require the employee to adjudicate outside of California a claim
16                  arising in California.

17                  (2) Deprive the employee of the substantive protection of California
18                  law with respect to a controversy arising in California.

19    Cal. Labor Code § 925(a). Section 925 does not apply if the employee is represented by
20    counsel “in negotiating the terms of an agreement to designate either the venue or forum.”
21    Id. § 925(e). Any contractual provision that violates this statute “is voidable by the
22    employee.” Id. § 925(b).
23           Of course, in federal court, forum selection provisions are governed by federal law.
24    But the outcome is the same. A forum-selection clause is unenforceable “if enforcement
25    would contravene a strong public policy of the forum in which suit is brought, whether
26    declared by statute or by judicial decision.” Doe 1 v. AOL LLC, 552 F.3d 1077, 1083 (9th
27    Cir. 2009) (quoting M/S Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 17 (1972)). “Section
28    925 expresses California’s strong public policy against forum-selection clauses in

                                                    - 12 -
                                                                                            20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.434 Page 13 of 17



 1    employment agreements.” Bromlow v. D & M Carriers, LLC, 438 F. Supp. 3d 1021, 1029
 2    (N.D. Cal. 2020). Defendant does not dispute that Plaintiff resided and worked in
 3    California. Therefore, in light of California Labor Code section 925, the Arbitration
 4    Agreement’s forum selection provision is unenforceable.
 5          The choice of law provision meets the same fate. Because it requires application of
 6    Virginia’s substantive law to Plaintiff’s employment claims, the provision “[d]eprive[s] the
 7    employee of the substantive protection of California law with respect to a controversy
 8    arising in California.” See Cal. Labor Code § 925(a)(2). Hence, the choice of law provision
 9    is unenforceable “for the same reasons” as the forum selection provision. See, e.g., Karl
10    v. Zimmer Biomet Holdings, Inc., No. C 18-04176 WHA, 2018 WL 5809428, at *4 (N.D.
11    Cal. Nov. 6, 2018).
12          Accordingly, the Arbitration Agreement’s forum selection and choice of law
13    provisions are unenforceable. The provisions were also voidable by Plaintiff when the
14    contract was written by Defendant and agreed to by the parties. Ultimately, in these
15    circumstances, the Court agrees that the forum selection and choice of law provisions are
16    substantively unconscionable as well.
17          Overall, Plaintiff demonstrates a low degree of procedural unconscionability and a
18    high degree of substantive unconscionability with respect to three provisions of the
19    Arbitration Agreement: its carve out of Defendant’s claims for injunctive or equitable
20    relief, its forum selection provision, and its choice of law clause. The Court finds that
21    Plaintiff has met his burden to show these three provisions are unenforceable in light of his
22    unconscionability defense.
23                 3.       Severance
24          Although Plaintiff shows several provisions of the Arbitration Agreement are
25    unenforceable, that does not mean the Court must refuse to enforce the entire contract.
26    California Civil Code section 1670.5(a) provides:
27    //
28    //

                                                  - 13 -
                                                                                           20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.435 Page 14 of 17



 1          If the court as a matter of law finds the contract or any clause of the contract
            to have been unconscionable at the time it was made the court may refuse to
 2
            enforce the contract, or it may enforce the remainder of the contract without
 3          the unconscionable clause, or it may so limit the application of any
            unconscionable clause as to avoid any unconscionable result.
 4
 5    The California “Supreme Court has interpreted this provision to mean that if a trial court
 6    concludes that an arbitration agreement contains unconscionable terms, it then ‘must
 7    determine whether these terms should be severed, or whether instead the arbitration
 8    agreement as a whole should be invalidated.’” Lange v. Monster Energy Co., 46 Cal. App.
 9    5th 436, 452–53 (2020) (quoting Gentry v. Superior Court, 42 Cal. 4th 443, 473 (2007)).
10    “[T]he strong legislative and judicial preference is to sever the offending term and enforce
11    the balance of the agreement: Although ‘the statute appears to give a trial court discretion
12    as to whether to sever or restrict the unconscionable provision or whether to refuse to
13    enforce the entire agreement[,] . . . it also appears to contemplate the latter course only
14    when an agreement is ‘permeated’ by unconscionability.’” Lange, 46 Cal. App. 5th at 453
15    (alterations in original) (quoting Roman v. Superior Court, 172 Cal. App. 4th 1462, 1478
16    (2009)).
17          Plaintiff argues severance is not appropriate because the Arbitration Agreement is
18    permeated with unconscionability.        (Opp’n 20:22–22:4.)       To determine whether
19    unconscionability permeates an arbitration agreement, courts have considered several
20    factors: (1) whether there are multiple unconscionable provisions; (2) whether the central
21    purpose of the contract is illegal; and (3) whether the court can eliminate the
22    unconscionability from the contract by striking or restricting provisions—instead of
23    rewriting or reforming the agreement. See, e.g., Poublon v. C.H. Robinson Co., 846 F.3d
24    1251, 1272–73 (9th Cir. 2017) (citing cases); see also Armendariz, 24 Cal. 4th at 124–25.
25          To illustrate, in Armendariz, the California Supreme Court determined severance
26    was not appropriate for two reasons. First, the arbitration agreement contained two
27    unlawful provisions: one which made the agreement wholly unilateral because only
28    employees were required to arbitrate their claims and another that limited employees’

                                                 - 14 -
                                                                                           20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.436 Page 15 of 17



 1    damages “to the amount of backpay lost up until the time of arbitration.” Armendariz, 24
 2    Cal. 4th at 121, 124–25. These provisions demonstrated “a systematic effort to impose
 3    arbitration on an employee not simply as an alternative to litigation, but as an inferior forum
 4    that works to the employer’s advantage.”              Id. at 124.   Second, the agreement’s
 5    unconscionable terms could not be easily severed. Rather, the provision limiting the
 6    agreement to only the employee’s claims would have had to be rewritten to include the
 7    employer’s claims. Id. at 124. In other words, the trial court would have had to “reform
 8    the contract, not through severance or restriction, but by augmenting it with additional
 9    terms.” Id. at 124–25.
10          The Court finds severance is appropriate here for several reasons. Initially, the Court
11    notes the contract contains a severance clause. It provides: “Each provision of this
12    Agreement shall be considered severable such that if any provision or clause is deemed to
13    be illegal invalid or otherwise unenforceable, this shall not effect or impair any other
14    provision of this Agreement.” (Arbitration Agreement § 4.) See Grabowski v. Robinson,
15    817 F. Supp. 2d 1159, 1179 (S.D. Cal. 2011) (considering severability clause); see also
16    Lang v. Skytap, Inc., 347 F. Supp. 3d 420, 433 (N.D. Cal. 2018) (same).
17          Further, each unconscionable provision can be severed from the Arbitration
18    Agreement without adding additional terms to the contract. The Court can sever the choice
19    of law and forum selection provisions by eliminating the first sentences of Sections 4.E.iii
20    and 4.F.ii of the Arbitration Agreement. See Lang, 347 F. Supp. 3d at 433 (eliminating
21    forum selection and choice of law provisions that were “easily severable”); Galen v. Redfin
22    Corp., Nos. 14-cv-05229-TEH, 14-cv-05234-TEH, 2015 WL 7734137, at *10 (N.D. Cal.
23    Dec. 1, 2015) (severing choice of law and related forum selection provisions); Haisha
24    Corp. v. Sprint Solutions, Inc., No. 14-cv-2773-GPC(MDD), 2015 WL 224407, at *9 (S.D.
25    Cal. Jan. 15, 2015) (same). The Court can also sever the provision that carves out
26    Defendant’s claims for injunctive or equitable relief. Because this provision is written as
27    an exception to the parties’ agreement to arbitrate any disputes arising out of Plaintiff’s
28    employment, the clause can be removed without destroying the agreement to arbitrate. (See

                                                   - 15 -
                                                                                             20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.437 Page 16 of 17



 1    Arbitration Agreement § 1, § 1.B.iii.) See Manning v. Parsons Transp. Grp., Inc., No.
 2    1:16-cv-00390-JLT, 2016 WL 3254035, at *9 (E.D. Cal. June 13, 2016) (explaining that
 3    severance was possible in light of “a specific provision identifying ‘issues not covered’
 4    that the Court may sever from the agreement to address the lack of mutuality implied by
 5    the claims excluded from the EDR Program”). Consequently, this case is not one where
 6    the Court “must reform the contract by augmenting it or otherwise rewriting the parties’
 7    agreement, which of course [it] cannot do.” See Conyer, 53 Cal. App. 5th at 1199.
 8          Finally, although there are multiple unlawful provisions in the Arbitration
 9    Agreement, this fact alone does not mean the agreement is permeated with
10    unconscionability. See Poublon, 846 F.3d at 1273 (explaining that California courts have
11    not adopted a “per se rule” that the “agreement is necessarily permeated by
12    unconscionability if more than one clause in the agreement is unconscionable or illegal”).
13    And in light of all the agreement’s terms, the Court finds the contract before it is not
14    saturated with unconscionability. The Court is also mindful of “the liberal federal policy
15    favoring arbitration.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011).
16          Because the Court finds the Arbitration Agreement is not permeated with
17    unconscionability, severing the problematic provisions from the contract under California
18    Civil Code section 1670.5(a) is appropriate. The Court thus ultimately rejects Plaintiff’s
19    unconscionability defense to enforcement of the Arbitration Agreement, and the Court will
20    compel arbitration upon severing the three problematic clauses from the contract.
21    IV.   CONCLUSION
22          In light of the foregoing, the Court GRANTS Defendant’s motion to compel
23    arbitration (ECF No. 18). Specifically, the Court severs the choice of law, forum selection,
24    and claim carve-out provisions from the Arbitration Agreement that are discussed above.
25    The Court also ORDERS the parties to proceed to arbitration in California in the manner
26    provided for in the Arbitration Agreement. See 9 U.S.C. § 4. In addition, the Court STAYS
27    this action. See id. § 3.
28

                                                 - 16 -
                                                                                          20cv0706
     Case 3:20-cv-00706-BAS-AGS Document 27 Filed 12/02/20 PageID.438 Page 17 of 17



 1           Last, the Court directs the Clerk of Court to ADMINISTRATIVELY CLOSE this
 2    case. The decision to administratively close this case pending resolution of the arbitration
 3    does not have any jurisdictional effect. See Dees v. Billy, 394 F.3d 1290, 1294 (9th Cir.
 4    2005) (“[A] district court order staying judicial proceedings and compelling arbitration is
 5    not appealable even if accompanied by an administrative closing.                 An order
 6    administratively closing a case is a docket management tool that has no jurisdictional
 7    effect.”).
 8           IT IS SO ORDERED.
 9
10    DATED: December 2, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 - 17 -
                                                                                          20cv0706
